Case: 17-51024      Document: 00514570567         Page: 1    Date Filed: 07/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-51024                              FILED
                                  Summary Calendar                        July 25, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ANGEL RAPPARD-SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CR-766-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jose Angel Rappard-Sanchez appeals the 57-month within-guidelines
sentence imposed following his guilty plea conviction for attempted possession
with intent to distribute less than 500 grams of cocaine. He argues that the
sentence is substantively unreasonable because it is greater than necessary to
meet the goals of 18 U.S.C. § 3553(a). Specifically, Rappard-Sanchez contends
that he was a “bit player” who should not have been held responsible for more


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-51024    Document: 00514570567     Page: 2   Date Filed: 07/25/2018


                                 No. 17-51024

than two kilograms of cocaine; the offense did not involve weapons; and his
most serious prior offenses occurred many years ago. Further, he argues that
the district court did not adequately consider his advanced age, the poor health
of him and his wife, their dependence on disability income, and his motive for
committing the offense. Because Rappard-Sanchez preserved the issue by
objection, this court reviews the substantive reasonableness of his sentence
under the abuse of discretion standard. See Gall v. United States, 552 U.S. 38,
51 (2007).
      The district court considered the advisory guidelines range, the § 3553(a)
factors, the parties’ arguments, and Rappard-Sanchez’s allocution. His within-
guidelines sentence is entitled to a presumption of reasonableness. See United
States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009). He has not
shown that the district court failed to take into account a factor that should
have received significant weight, gave significant weight to an irrelevant or
improper factor, or made a clear error of judgment in balancing the sentencing
factors.   See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
Rappard-Sanchez’s arguments amount to no more than a disagreement with
the propriety of the sentence imposed and are insufficient to rebut the
presumption of reasonableness. See United States v. Ruiz, 621 F.3d 390, 398
(5th Cir. 2010). He is essentially asking this court to reweigh the § 3553(a)
factors, which is not within the scope of this court’s review. See Gall, 552 U.S.
at 51. Therefore, he has not shown that the sentence imposed by the district
court was substantively unreasonable. See Ruiz, 621 F.3d at 398; Cooks, 589
F.3d at 186.
      AFFIRMED.




                                       2